Beck, J.
A petition seeking injunctive relief against the enforcement of certain judgments which were rendered in a justice’s court in certain attachment cases, and seeking further to have such proceedings allowed as would let the defendant in to all his defenses in the attachment eases, was without merit; it clearly appearing from the petition that the plaintiff in the judgments attacked was guilty of no fraud or wrong in procuring the judgments against the defendant in the attachment cases, and that the defendant himself was clearly lacking in diligence in making his defenses. The petition being without merit, and no right to the relief sought being shown, the general demurrer should have been sustained ; and the court erred in overruling the demurrer and in refusing to dismiss the ease.

Judgment reversed.


All the Justices concur, except Pish, G. J., absent.